Citation Nr: 1612193	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-42 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1967, September 2001 to January 2002, and March 2003 to July 2003, with additional service in the Coast Guard Reserve.  

This appeal came before the Board of Veterans' Appeals (Board) from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2013.  The hearing transcript has been associated with the record.  When this case was before the Board in January 2015, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND
 
The Board has found the Veteran had service in Vietnam; thus, his exposure to herbicides during such service is presumed.  The Secretary of VA has publicly acknowledged a National Academy of Science report indicating that there is limited or suggestive evidence of an association between herbicide exposure and hypertension.  See 77 Fed. Reg. 47,924 -47,927 (August 10, 2012).  Therefore, the Board has determined that a VA medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides is warranted.

While this case was in remand status, the Appeals Management Center (AMC) issued a February 2014 decision implementing the Board's grant of service connection for diabetes.  In that rating decision, the AMC rated the Veteran's diabetes as 20 percent disabling.  In August 2014, the Veteran submitted a notice of disagreement with the decision rating the disability as 20 percent disabling.  The Veteran has not been provided a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the Agency of Original Jurisdiction to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.   Issue a statement of the case on the issue of entitlement to an increased initial rating for diabetes.  The appellant must be informed of the criteria for perfecting an appeal of the issue to the Board.  If the appellant perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the issue is certified to the Board.

2.  All pertinent evidence of record should be made available to and reviewed by the physician who provided the May 2014 opinion concerning the etiology of the Veteran's hypertension.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  The rationale for the opinion must also be provided.

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale. 

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


